ON RETURN TO REMAND
PATTERSON, Judge.
We reversed and remanded this case for an evidentiary hearing, which the trial court held on October 14, 1988, and due return was made to this court. As a result of that hearing, on October 20, 1988, the trial court found that Tommy Whitfield's due process rights were, in fact, violated because the disciplinary board failed to enter a finding that what he might have had was, in fact, contraband. It, therefore, ordered that appellant’s petition for habeas corpus be granted. It further ordered that the disciplinary be expunged from his records and that all his rights and privileges taken away as a result of the disciplinary be restored.
As a result of the trial court’s action, this appeal has become moot, and it is, therefore, dismissed.
DISMISSED.
All Judges concur.